           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

DAVIDE. ATTEBERRY                                         PLAINTIFF

v.                      No. 3:18-cv-191-DPM

STEFAN MARIAN and
RSP EXPRESS, INC.                                     DEFENDANTS

                            JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 8 November 2019 to enforce the settlement.




                                D.P. Marshall Jr.
                                United States District Judge
